DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to claim 9 is withdrawn in view of Applicant’s amendments.
The 35 U.S.C. 112(a) rejection of claims 1-9 and 21-23 is maintained. Applicant’s arguments are not persuasive. Paragraphs 24 and 28 of the specification relate to reduction of metal salts to metal nanoparticles. It is recognized that ligand would remain associated to the surface of the metal nanoparticles following reduction of metal salts to metal nanoparticles. It is also recognized that during this reduction step, the ligand controls size and shape of the metal nanoparticle formed, and therefore affects catalytic performance.
However, there is nothing in the specification to suggest that ligand association with the oxide shell is what controls the morphology of the claimed nanoparticle as a whole, as one of ordinary skill in the art would only expect the ligand to affect morphology of the metal nanoparticle core and not the morphology of the later obtained oxide shell, beyond the fact that the shape of the shell is influenced by the shape of the core. The specification is also completely silent as to whether the ligand continues to be associated with the surface of the claimed nanoparticle after the surface of the metal nanoparticle has reacted with oxygen to form a mixed metal oxide shell. Furthermore, the evidence provided in the specification suggests that this is not the case (see Figs. 4, 5A-5F). Fig. 4 does not demonstrate that other elements are present in the 
The 35 U.S.C. 102(a)(1) rejection of claims 16-17 and 19-20 over Bieniek et al. (“The effect of oxidation on the surface-near lattice relaxation in FeNi nanoparticles”) is withdrawn in view of Applicant’s amendments to the claims. Bieniek does not teach or suggest using an aqueous mixture of Fe and Ni to provide a FeNi nanoparticle core.
The 35 U.S.C. 103 rejection of claims 16-17 and 19 over Iftime et al. (US 2012/0235076) is withdrawn because Iftime does not teach or suggest using an aqueous mixture to provide the two metal nanoparticle.
The 35 U.S.C. 103 rejection of claims 1-2, 4-5, 16-17, 19 and 21-22 over Arnold et al. (US 2016/0172085) is withdrawn. Arnold is not directed to nanoparticles with catalytic applications so there would be no motivation to modify the teachings of Arnold according to McGrath to obtain nanoparticles with differing catalytic activities. Furthermore, while McGrath discusses varying ratios of different metals to achieve different catalytic applications, McGrath does not discuss the Fe-Ni system specifically. The 35 U.S.C. 103 rejection of claims 16-17 and 19 over Arnold is withdrawn because Arnold does not teach or suggest using an aqueous mixture to provide the two metal nanoparticle.
Upon further search and consideration, however, a new ground of rejection is entered in view of Encyclopaedia Britannica (“Permalloy”). The 35 U.S.C. 103 rejection over Arnold et al. (US 2016/0172085) in view of Encyclopaedia Britannica (“Permalloy”) is made to advance prosecution in the event it is determined the claims do not contain new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 21-23 and 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-9 and 21-23, claim 1 recites: “wherein ligand stabilizer is associated with one or more surfaces of the shell”. There is insufficient support for this limitation in the specification. The specification states that a ligand stabilizer is used in the reduction process for making the core of the nanoparticle (see ¶ 17) and it is 
Regarding claim 25, the claimed ligand to Ni ratio is disclosed only in the context of making Fe-Ni alloy nanoparticles (see ¶¶ 27-40) and not in the broader context of making alloy nanoparticles that merely comprise Ni, which is the extent of claim 25. Accordingly, the specification fails to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2016/0172085) in view of Encyclopaedia Britannica (“Permalloy”).
Regarding claim 1, Arnold teaches nanocomposite structures including a spherical core with a shell (¶ 49). Arnold discloses the nanocomposite core includes NiFe alloy (¶ 42) and the shell is a surface oxide layer formed from the metals of the core (¶ 50). While Arnold does not expressly teach a ligand stabilizer for NiFe alloy nanoparticles, Arnold teaches that alloy nanoparticles may be obtained by a reduction reaction using polyvinylpyrrolidone (PVP) to prevent nanoparticle oxidation and 
Arnold does not expressly disclose the ratio of Fe to Ni in the NiFe nanoparticle. However, Arnold teaches that the nanoparticles have magnetic properties (¶ 42). Encyclopaedia Britannica teaches that NiFe alloys used for magnetic purposes typically contain 35%-90% nickel (p. 1). This corresponds to a Fe:Ni ratio of 2:1 to 1:9, which overlaps with the claimed range. Since Arnold does not expressly teach what type of NiFe alloy to use for making the alloy nanoparticle, it would have been obvious at the effective time of invention for one of ordinary skill in the art to use known NiFe alloys having magnetic properties such as those taught by Ecyclopaedia Britannica. The Fe:Ni ratio of the prior art combination overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 4, 21 and 22, Arnold teaches nanoparticle dimensions of 1-100 nm, 1-25 nm, or 1-10 nm (¶ 54).
Regarding claim 5, Arnold teaches the oxide shell thickness is between 0.5 and 20 nm (¶ 50), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2016/0172085) in view of Encyclopaedia Britannica (“Permalloy”), as applied to claim 1, further in view of Zhu (“Enhancement of oxygen evolution performance through synergetic action between NiFe metal core and NiFeOx shell”).
Regarding claims 6 and 8-9, the limitations of claim 1 have been addressed above. While Modified Arnold does not expressly teach the FeNi nanoparticles may be used as catalysts, Zhu teaches FeNi nanoparticles are useful as a catalyst in electrochemical oxygen evolution reactions, which is electrolyzing of water (p. 11803, col. 1, ¶ 1). While Zhu does not expressly teach an electrochemical device comprising the nanoparticles, given that the FeNi nanoparticles are used in electrochemical oxygen evolution reactions to split hydrogen for alternative renewable energy uses, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the FeNi nanoparticles of Modified Arnold in an electrochemical device for oxygen evolution reactions.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2016/0172085) in view of Encyclopaedia Britannica (“Permalloy”), as applied to claim 1, further in view of Ali et al. (“Synthesis, characterization, applications and challenges of iron oxide nanoparticles”).
Regarding claim 7, the limitations of claim 1 have been addressed above. Modified Arnold teaches the FeNi nanoparticles have magnetic properties (¶ 42), but does not expressly teach a thermoelectric device comprising nanoparticles. Ali teaches that magnetic nanoparticles have applications in thermoelectric materials (p. 61, Table .
Allowable Subject Matter
Claims 16-17, 19-20 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a method of making the claimed nanoparticles in an aqueous mixture. The closest prior art not previously cited is Purdy (US 2010/0314578), which discloses a method of forming metal nanoparticles of more than one metal with an oxide shell via aqueous reduction. However, Purdy does not teach or suggest the thickness of the oxide shell is 0.1-2 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/XIAOBEI WANG/Primary Examiner, Art Unit 1784